 Case: 1:19-cr-00474 Document #: 50 Filed: 09/30/19 Page 1 of 3 PageID #:294




                             IN THE
              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         ) No. 19 CR 474
             v.                          )
                                         ) Hon. Rober M. Dow, Jr.
YALE SCHIFF                              )

               UNOPPOSED MOTION FOR SAME DAY TRAVEL
                  TO & FROM STURTEVANT, WISCONSIN

      NOW COMES Defendant YALE SCHIFF, by and through his attorney,

Sheppard Law Firm, P.C., and pursuant to Title 18, United States Code,

Section 3142(c)(3), and moves this Honorable Court to temporarily modify the

conditions of his pretrial release to allow him to travel to the Apple Holler

family farm located at 5006 S. Sylvania Avenue, Sturtevant, Wisconsin 5317,

to attend an apple-picking outing with his children on a weekend day during

the weekend of October 12, 2019 or October 19, 2019, with the date to be

approved by Pretrial Services. In support thereof, Mr. Schiff states as follows:

      1.          Defense counsel has consulted with the government and with

                  Pretrial Services regarding this motion and they have no

                  objection.

      2.          Defendant is compliant with the conditions of his bond.

      3.          Apple Holler farm is located approximately 40 minutes from

                  defendant’s home in Riverwoods, Illinois.
Case: 1:19-cr-00474 Document #: 50 Filed: 09/30/19 Page 2 of 3 PageID #:295




      4.       Information about Apple Holler farm may be found at

               https://www.appleholler.com/about/directions-hours/.

      5.       Defendant will return to the jurisdiction on the same day as

               his travel.

      WHEREFORE, defendant moves this Court to allow travel on a date

and time to be approved by Pretrial Services during the weekend of October

12 or October 19, 2019 to Apple Holler family farm located at 5006 S.

Sylvania Avenue, Sturtevant, Wisconsin 5317.

                                                      Respectfully submitted:




                                                       /s/ Adam J. Sheppard
                                                      Attorney for Defendant


SHEPPARD LAW FIRM, P.C.
180 N. LaSalle Street, Suite 2510
Chicago, Illinois 60601
Adam Sheppard IL Bar No. 6287375
Barry Sheppard IL Bar No. 2579901
(312) 443-1233
adam@sheppardlaw.com
Case: 1:19-cr-00474 Document #: 50 Filed: 09/30/19 Page 3 of 3 PageID #:296




                       CERTIFICATE OF SERVICE

      I hereby certify that the foregoing motion was served on September 30,

2019 in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the

General Order on Electronic Case Filing (ECF) pursuant to the district

court’s system as to ECF filers.

                                                      /s/ Adam J. Sheppard
                                                     Attorney for Defendant


SHEPPARD LAW FIRM, P.C.
BARRY SHEPPARD / ADAM SHEPPARD
180 N. LaSalle Street, Suite 2510
Chicago, Illinois 60601
IL Bar. No. 6287375
(312) 443-1233
adam@sheppardlaw.com
